Citation Nr: 1647741	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  14-29 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as due to service-connected disability.

2.  Entitlement to service connection for a left shoulder disability, to include as due to service-connected disability.

3.  Entitlement to service connection for a left hip disability, to include as due to service-connected disability.

4.  Entitlement to an initial evaluation in excess of 50 percent for service-connected depressive disorder.


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from July 1982 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a lumbar spine disability and a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic left shoulder disability was not manifested during service, is not shown to be related to active service or service-connected disability; arthritis was not manifested within a year of separation from service.

2.  Resolving all doubt in favor of the Veteran, the Veteran's depressive disorder has been manifested by occupational and social impairment with deficiencies in most areas; but not manifested by total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  A chronic left shoulder disability was not incurred in or aggravated by service and is not causally related to service-connected disability; osteoarthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for an evaluation of 70 percent, but no higher, for service-connected depressive disorder has been approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with respect to the issue of entitlement to service connection for a chronic left shoulder disorder.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  With respect to the issue of entitlement to a higher evaluation for service-connected depressive disorder, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 


Service Connection

The Veteran contends that he has osteoarthritis of the left shoulder related to service-connected knee disability.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

In this case, the Veteran does not contend, and the evidence does not show, that he suffered from a chronic left shoulder disability during service.  The service treatment records are absent complaints, findings, or diagnoses of any left shoulder disorder during service.  On the clinical examination for separation from service, the Veteran's upper extremities were evaluated as normal.  Further, on the Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied ever having swollen or painful joints, arthritis, and painful or "trick" shoulder.   

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Arthritis can be service-connected on such a basis.  However, the first showing of osteoarthritis of the left shoulder was not until October 2011, more than 20 years after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  Such evidence is lacking here.  In this case, the Veteran has not reported, and the evidence does not show, continuity of post-service left shoulder symptoms.  The Veteran underwent VA examination in March 2013 at which time he reported that he began to notice left shoulder pain in 2011.  As such, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the Veteran clearly has left shoulder osteoarthritis.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and either his active duty service or service-connected disability.  In this case, no medical professional has ever related this condition to the Veteran's active duty service or service-connected disability.  

The Veteran underwent VA examination in March 2013.  After physical examination of the Veteran and a review of the file, the examiner determined that the Veteran's left shoulder osteoarthritis was less likely than not caused by or the result of his service-connected knee disabilities.  The examiner explained that the medical literature did not support bilateral knee osteoarthritis causing osteoarthritis of the left shoulder.  The examiner noted that osteoarthritis was a condition in which the protective cartilage that cushions the tops of bones degenerates, or wears down.  The examiner noted that there are risk factors associated with developing osteoarthritis of the shoulder such as shoulder joint stress (people whose jobs or recreational lifestyle require spending a lot of time lifting objects overhead) and that the Veteran's job as a mechanic which involved overhead lifting causing shoulder joint stress.

Thus, the record is absent evidence of left shoulder injury or chronic left shoulder disorder during service, evidence of left shoulder arthritis within a year following service, evidence of continuity of left shoulder symptomatology, and medical evidence of a nexus between the Veteran's left shoulder osteoarthritis and either his active duty service or a service-connected disability. 

The Board must also consider the Veteran's own opinion that he has left shoulder osteoarthritis related to his service-connected knee disorders.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his left shoulder osteoarthritis as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  



Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for depression.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, a 50 percent rating requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Veteran underwent VA mental health integration screening in April 2013 at which time he reported that he was married, working full time at the post office with 25 years on the job, was living with his family, and that he and his wife had an 11-year old son.  He endorsed both depressive and anxiety symptoms, but there were no signs of cognitive impairment.  He was alert and oriented times four, and there were no indications of suicidal or homicidal ideation.  

The Veteran underwent private psychiatric evaluation in May 2013 by Dr. Jabbour at which time he reported that he had been married to his second wife for five years and had one son and one daughter.  The Veteran reported that he had been employed by the postal service for 25 years.  He noted that he had many physical limitations due to his service-connected knee pain and that this pain prevented him on a daily basis from playing with his son.  The Veteran reported that he missed work on an average of six days out of the month due to the pain.  He related that his limitations were very frustrating for him, that his pain has made his life very sad and depressing.  The Veteran reported that his pain issues had also affected his relationship with his children, wife, and friends.  The Veteran reported that he had been having a lot of mood swings, frustration, feeling of hopelessness and helplessness over the continuous pain and irritation in his knees.  The Veteran reported sleep impairment from the pain causing sleepiness during the day which in turn caused problems with focus and concentration.  He reported that because he felt sleep deprived, he thought of killing himself but he did not have a plan.  Mental status examination revealed that the Veteran looked disheveled but was dressed casually.  The Veteran had unshaved facial hair.  He looked depressed.  He was able to relate well and maintained good eye contact.  His thought process had thought blocking, word searching, and delayed response.  His speech was within normal limits.  The Veteran did not seem to have a lot of spontaneous history telling but the examiner noted that he was able to initiate that by asking him direct questions.  There was no psychosis or delusions, and the Veteran denied any hallucinations, suicidal ideation, and homicidal ideation.  The Veteran was diagnosed as having major depressive disorder, moderate to severe without psychotic features.  A GAF of 39 was assigned.  The Veteran was prescribed Zoloft and Trazodone.  

The Veteran underwent VA psychiatric examination in February 2014 at which time he reported symptoms of depressed mood such as, anhedonia, increased irritability, difficulty concentrating, sleep disturbances and suicidal ideation.  In addition, he reported experiencing memory difficulties, indecisiveness, and some recent visual and auditory hallucinations.  The examiner noted that based on the severity of his report, the Veteran's symptoms would be characteristic of severe depression but that due to some inconsistencies in his symptoms that seemed to indicate that while he was experiencing depressive symptoms, they might not have been as intense as he presented.  The examiner noted that for example, despite being irritable "all of the time," the Veteran appeared to have relatively stable relationships with his wife, son, mother, and sister.  In addition, although he had lost some friends due to his irritability, he had been able to maintain three close friends for a number of years.  Furthermore, the examiner noted that the Veteran had held the same employment for 26 years despite self-reported symptoms of severe depression over the past 6 years.  The examiner noted that such level of functioning was uncharacteristic of severe depression.

The examiner noted that symptoms that applied to the Veteran's diagnosis included depressed mood; anxiety; memory loss for names of close relatives, own occupation, or own name; flattened affect; disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner noted, 

Overall, the Veteran was compliant during the present interview and testing.  However, it is believed he was not entirely forthcoming in his responses and is suspected to have slightly embellished his symptom report.  For example, when asked to independently report mental health symptoms he endorsed very few but was then quick to endorse all symptoms suggested to him by the present examiner; even the odd and less common symptoms.  Additionally, he inconsistently presented with memory difficulties.  He was dressed casually in jeans and a sweatshirt and walked slowly with a cane due to his physical limitations.  His speech was within normal limits in articulation, rate, tone, volume, and production.  He appeared alert, attentive, and oriented to person, place, time, and situation.  He demonstrated fair attention and concentration throughout the evaluation as evidenced by his need for the examiner to repeat or clarify questions.

The Veteran's immediate and recent recall was good as evidenced by his ability to recall three words verbally presented to him with one minor cue.  During this exercise, [the Veteran] seemed to play up his inability to remember the words and later asked the examiner why he had such a difficult time remembering the words despite performing relatively well.  His remote memory appeared intact as evidence by his ability to recall the past three presidents.  

[The Veteran] displayed abstract reasoning as indicated by his understanding of common proverbs.  His thought processes were logical and organized and he did not display any delusions or hallucinations.  The Veteran reported that his current mood is "sad and irritable."  He denied feeling happy during the past month.  He reported feeling sad, irritable, and ashamed "most of the time" over the past month.  He also mentioned that he has worried about a number of things "most of the time" over the past month.  Lastly, he endorsed passive thoughts of death over the past month but denied any plan or intent.  [The Veteran] presented with flat affect throughout the current mental health compensation and pension evaluation.

The Veteran informed this examiner that his most significant problem at this time is his pain.  He mentioned that he feel hopeless about his ability to do anything to improve the pain and feels worthless because the pain prevents him from doing things.

The examiner noted, 

Overall, [the Veteran]'s current psychiatric symptoms appear best categorized as mild and seemed to be resulting in some difficulty in social functioning, but he is generally functioning quite well and has some meaningful interpersonal relationships (as noted above).  Moreover, he has remained in gainfully employed for 26 years and has not appeared to have notable interference in his work performance due to psychiatric symptoms; although, accommodations have been made for his physical condition.  In fact, none of his identified symptoms impact his work performance on a day-to-day basis other than during periods of significant stress.  His largest functional impairment appears to be social impairment - mainly his tendency to limit his interactions with others and his limited ability to gain enjoyment from activities.  

The examiner found the Veteran's depressive disorder caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

Private treatment records of Dr. Jabbour indicate that in October 2013 and January 2014, the Veteran reported that he continued to have active symptoms of anxiety, feeling depressed, and having difficulty sleeping.  The Veteran, however, reported improvement on medications.  The examiner noted that the Veteran continued to have issues with being in crowds and maintaining relationships.  In May 2014, the Veteran reported some improvement in his anxiety but noted that he still had problems with socialization, that he stayed home most of the time, and that he did not go anywhere unless necessary.  The Veteran reported that he continued to work with some issues related to his job.  In August 2014, the Veteran reported that he had been doing about the same and felt that his medication had been working.  In November 2014, the Veteran said that he slept on average four hours at night, that his depressed mood had been the same, that his sleep had improved, and that he was not socializing.  In March 2015, the Veteran reported that his depressed mood had been the same.  On each occasion, mental status examination demonstrated that he was anxious and somehow disheveled.  He had a blunted affect with psychomotor retardation.  He was cooperative and answered the questions during the assessment appropriately without being spontaneous.  Speech was within normal limits.  The Veteran reported anxiety, depression, and hyperarousal symptoms.  The Veteran had thought blocking, word searching, and delayed thought.  GAFs of 45 were assigned.  

There was little change in symptom severity from June 2015 to June 2016.  He continued to be diagnosed as having major depressive disorder, moderate to severe without psychotic features related to his chronic pain.  

VA treatment records from July 2015 to November 2016 indicate that the Veteran was cooperative and mostly calm.  He denied feeling hopeless about the present or future or feeling that there was no way out.  He also denied thoughts of harming himself.  

The findings of record indicate that at different times during the appeal period, the Veteran's depressive symptoms matched some of the rating criteria for a 30 percent rating (depressed mood, anxiety, chronic sleep impairment, mild memory impairment); some of the rating criteria for a 50 percent rating (flattened affect; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships); and some of the rating criteria for a 70 percent rating (suicidal ideation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances).  

The Veteran has also been assigned GAF scores by the private psychiatrist of 39 and 45.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 41 to 50 indicates the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgement, thinking, or mood (e.g., depressed man avoids friends, neglect family, and is unable to work).

The Board notes that there is a difference of opinion among the medical professionals.  In deciding the severity of the Veteran's service-connected depressive disorder, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

At its worst, the Veteran's depressive symptoms have been determined to reflected occupational and social impairment with deficiencies in most areas.  At its best, the Veteran's depressive symptoms have been determined to reflect occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

Although the February 2014 VA examiner determined that the Veteran's depression was productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, and that the Veteran "is suspected to have slightly embellished his symptom report," the symptoms noted by the examiner (depressed mood; anxiety; memory loss for names of close relatives, own occupation, or own name; flattened affect, disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and suicidal ideation) are indicative of serious impairment in social and occupational functioning, more in line with the criteria for a 70-percent evaluation.  

Thus, although there is medical evidence that characterizes the Veteran's depressive symptoms as mild to moderate, the Board believes that this is a case where the positive evidence and the negative evidence are at least in a state of equipoise. Taking such evidence into account, the Board finds that the Veteran's depressive symptoms, at their worst, were manifested by symptomatology that resulted in occupational and social impairment, with deficiencies in most areas, such as work, and family relations, judgment, thinking or mood. 

Throughout the appeal period, the Veteran has reported depression, anxiety, chronic sleep impairment, diminished interest in or participation in significant activities, social isolation, irritability, and difficulty concentrating.  In addition, it appears that with the help of medication, the Veteran's symptoms have improved.  Despite the improvement in the Veteran's depressive symptoms, the Board finds that during the appeal period, at its worst, the Veteran's depression and anxiety symptoms were shown to cause occupational and social impairment with deficiencies in most areas. 

Therefore, by resolving all doubt in favor of the Veteran, the Board finds that the Veteran's symptoms, at their worst, more nearly approximate the criteria for the 70 percent rating. They, however, never approached the severity contemplated for the 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case.  There has never been any indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relative, own occupation or own name. 

Upon consideration of all of the relevant current evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's depression has been manifested by occupational and social impairment with deficiencies in most areas; but not manifested by total occupational and social impairment. 

The discussion above reflects that the symptoms of the Veteran's depressive disorder are contemplated by the applicable rating criteria.  The effects of his disability, including occupational and social impairment have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.  At the time of the October 2016 VA examinations, the Veteran was still working.  He noted that he took a nap after lunch at work.  It was also noted that he had a total right knee replacement in July 2015 and that he returned to work in December 2015.      


ORDER

Entitlement to service connection for a left shoulder disability, to include as due to service-connected disability, is denied.

Entitlement to an initial evaluation of 70 percent, but no higher, for service-connected depressive disorder, is granted subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran contends that he has osteoarthritis of the lumbar spine and left hip related to service-connected right knee disability.  

VA treatment records indicate that because of the Veteran's right knee pain, he leaned heavily toward the left.  In March 2012, a VA physician's assistant noted that she suspected osteoarthritis of the left hip and suspected that it was from compensation from knee.  In April 2016, the Veteran was noted to have posture slumping to the right.  

The Veteran underwent VA examination in March 2013.  After physical examination of the Veteran and a review of the file, the examiner determined that the Veteran's lumbar spine osteoarthritis and left hip osteoarthritis were less likely than not caused by or the result of his service-connected knee disabilities.  The examiner explained that the medical literature did not support bilateral knee osteoarthritis causing osteoarthritis of the lumbar spine or left hip.  The examiner noted that the literature supported that osteoarthritis of one joint cannot cause osteoarthritis of another joint unless there was a leg length inequality.  The examiner noted that available medical records showed no documentation of leg length inequality and that the physical examination showed no leg length inequality.  The examiner noted that osteoarthritis was a condition in which the protective cartilage that cushions the tops of bones degenerates, or wears down.  The examiner noted that there were risk factors associated with developing osteoarthritis of the lumbar spine and left hip such as being overweight, repetitive use (jobs requiring heavy labor and bending) and that the Veteran's risk factors of being overweight at 292.5 pounds and having a job as a mechanic which required frequent bending contributed to the development of osteoarthritis of the lumbar spine and left hip.  

The Board notes that although the March 2013 VA examiner noted that the literature supported that osteoarthritis of one joint could cause osteoarthritis of another joint if there was a leg length inequality, the examiner did not address the fact that during the appeal period the Veteran demonstrated altered gait due to knee pain.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his lumbar spine and left hip that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA orthopedic examination with a physician.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic lumbar spine and left hip disorders and provide an opinion for each such disorder as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's service-connected right and left knee disabilities, to include any altered gait.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


